 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY WILLIAM CORTINAS,                          Case No. 1:19-cv-00367-NONE-SKO (PC)

12                        Plaintiff,                   ORDER DIRECTING CLERK OF COURT
                                                       TO FILE MOTION IN CASE NO. 2:20-cv-
13             v.                                      01067-JAM-JDP

14    VASQUEZ, et al.,                                 (Doc. 52)

15                        Defendants.
16

17            Plaintiff Larry William Cortinas, a state prisoner proceeding pro se, has filed a document

18   titled, “Ex Parte Request for a Hearing on Preliminary Injunction Motion.” (Doc. 52.) Upon

19   review of the document, as well as the docket in Cortinas v. Soltanian, et al., No. 2:20-cv-01067-

20   JAM-JDP (E.D. Cal.), it appears that Plaintiff intended to file the document in the latter case.

21   Accordingly, the Court DIRECTS the Clerk of the Court to (1) file Plaintiff’s motion in case no.

22   2:20-cv-01067-JAM-JDP and (2) administratively terminate the motion in this case.

23

24   IT IS SO ORDERED.

25   Dated:     July 13, 2021                                   /s/ Sheila K. Oberto                    .
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28
